MEMORANDUM **
James Bishop appeals his fifteen month sentence imposed after his guilty plea conviction for one count of forging endorsements on treasury checks, one count of passing a treasury check, and one count of bribing a bank employee in violation of 18 U.S.C. §§ 510(a)(1), 510(a)(2), and 215(a)(1), respectively. We dismiss.
*982Bishop contends that the district court erred in calculating his sentence. The government argues that Bishop has waived his right to appeal. Based on our de novo review, United States v. Nunez, 223 F.3d 956, 958 (9th Cir.2000), cert. denied, — U.S. -, 122 S.Ct. 272, 151 L.Ed.2d 199 (2001), we agree with the government. Bishop knowingly and voluntarily waived his right to appeal by entering into a plea agreement which provided that he waived all rights to appeal his conviction and sentence. See id. at 958-59.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.